DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8th, 2022 has been entered.
Amendment Entered
In response to the amendment filed on August 8th, 2022, amended claims 1, 13, and 31 are entered. 
Response to Arguments
Applicant's arguments, filed on August 8th, 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
Applicant argues that independent claims 1 and 13 as a whole amount to significantly more than an abstract idea. The applicant has amended Claim 1 to include a limitation that “in real time while the sensor is continuously monitoring the health state of the object” as newly recited steps that cannot practically be performed in the mind. Examiner respectfully disagrees. The newly added limitations still recite mental steps for organizing information, analyzing biosignal content, and classifying data obtained through generic sensors.  
At Pg. 10 of the Reply, Applicant argues that “the claimed invention is not directed to an abstract idea since the real-time update cannot be performed by a human mind as it is practically impossible for a human to update the adjustment coefficient as fast as the sensor measures a signal”. Examiner respectfully disagrees. 
The Applicant seems to be making conclusory statements without factual evidence. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
The Examiner would like to present an example of the claimed invention, wherein the sensor is measuring “heart rate” as a bio-signal. The human mind can measure heart rate and compare patterns. Therefore, variations and similarities between these patterns can be observed. Based off of those observations, the human mind can adjust and prioritize different patterns, by amplifying some while minimizing others. Therefore, the human mind can then estimate the heart rate, throughout the adjustment process.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 2145 I. Conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value. See MPEP § 716.01(c) III. Opinion Evidence.
The claims recite mental processes performed on a computer control system.  The “Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).” MPEP 2106.04(a)(2) III.  Thus, the use of one or more “unit” in the method claims and a processor and medium in the apparatus claim does not prevent identification of the abstract idea as a mental process.  There is no time limit recited for performing the steps.  The claimed steps can be performed via pen and paper or in a person’s mind with no time limit.  The computer is merely utilized as a tool to perform the mental steps.
“The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, units, and memory perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Further at Pg. 10 of the Reply, Applicant argues that “additional element of the real-time update integrates the alleged abstract idea into a practical application of a biosensor that acquires bio-information with high accuracy by adaptively changing an adjustment coefficient based on a bio-information variation”. Examiner respectfully disagrees.
Diagnostics are typically done in real time by a physician or a machine. Therefore, performing these functions in real time with high accuracy is nothing outside of the normal decision-making process of a diagnostic setting that would integrate the abstract idea into a practical application.
These judicial exceptions are not integrated into a practical application because the additional element which does not constitute a particular machine (i.e., both are recited at a high level of generality), nor are they integral to the process claimed. The step of “measur[ing] a bio-signal” from the sensing unit noted above is simply data gathering which is extra-solution activity and does not add significantly more to the abstract ideas identified, as it merely specifies the nature of the data which is exploited in the steps encompassing a mental process.  See MPEP 2106.05(g). Additionally, the limitations related to the bio-signal measurement and bio-information estimation merely generally link to a particular technical environment. See MPEP 2106.05(h). Each of the additional elements claimed, considered alone and in combination, do no more than generally link the use of the judicial exceptions identified to a particular technological environment or field of use. 
In consideration of each of the relevant factors and the claim elements individually and in combination, the claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. 
As noted below, the claims fall under the mathematical concepts group and/or the mental processes group.  “A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
In order to overcome the 35 U.S.C. 101 rejections, Examiner suggests incorporating structure into the claim language. From the perspective of the drawings, it looks like Figures 8 and 9 have the level of structural detail necessary to overcome the 101 rejections. However, it would be dependent on how those structures are described in the specification and incorporated into the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-14, 16, 18-20, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘_’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").... MPEP 2163 II. A.

Claims 1 and 13 recite “in real time” in lines 12 and 8-9, respectively. The specification does not disclose the term “in real time”. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed.
The dependent claims 2, 4, 6-12, 14, 16, 18-20, and 31 inherit but do not remedy the deficiencies of Claims 1 and 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “continuously” in lines 12 and 9, respectively. The term "continuously" is a relative term which renders the claim indefinite.  The term "continuously" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The dependent claims 2, 4, 6-12, 14, 16, 18-20, and 31 inherit but do not remedy the deficiencies of Claims 1 and 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-14, 16, 18-20, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
a sensor configured to measure a bio-signal from an object at an estimation time to monitor a health state of the object;
a memory configured to store an adjustment coefficient function; and
a processor configured to:
 obtain a feature based on the measured bio-signal at the estimation time; 
obtain a bio-information variation based on a variation of the obtained feature in comparison to a feature that is obtained based on a bio-signal measured at a reference time; 
adaptively change an adjustment coefficient based on the bio-information variation in real time while the sensor is continuously monitoring the health state of the object, using the adjustment coefficient function stored in the memory so that as an absolute value of the bio-information variation decreases, the adjustment coefficient increases, and as the absolute value of the bio-information variation increases, the adjustment coefficient decreases or has a constant value after a predetermined point of the absolute value of the bio-information variation; and 
2=estimate the bio-information by applying the adjustment coefficient to the bio- information variation.
Independent Claim 13 recites:
measuring a bio-signal from an object by a sensor at an estimation time to monitor a health state of the object; 
obtaining a feature based on the measured bio-signal at the estimation time; 
obtain a bio-information variation based on a variation of the obtained feature in comparison to a feature that is obtained based on a bio-signal measured at a reference time; 
adaptively changing an adjustment coefficient based on the bio-information variation in real time while the sensor is continuously monitoring the health state of the object, using an adjustment coefficient function stored in a memory, so that as an absolute value of the bio- information variation decreases, the adjustment coefficient increases, and as the absolute value of the bio-information variation increases, the adjustment coefficient decreases or has a constant value after a predetermined point of the absolute value of the bio-information variation; and 
estimating the bio-information by applying the adjustment coefficient to the bio- information variation.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of measuring, obtaining, adaptively changing, and estimating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “estimate/estimating the bio-information by applying the adjustment coefficient to the bio-information variation” in independent Claims 1 and 13 is a mathematical calculation to determine a relationship among data to estimate bio-information. Referring to paragraphs [0055]-[0056] of the specification, Equation 1 is utilized to estimate bio-information from an estimated feature, a reference feature, and bio-information obtained by an external measuring device. The step of “adaptively change/changing an adjustment coefficient” in independent Claims 1 and 13 is based on an adjustment coefficient function that outputs the adjustment coefficient, which is based on mathematical relationships described in [0074-0083] and Figures 4A-4B. Referring to paragraphs [0084]-[0085] of the specification, Equation 2 is utilized to estimate a final bio-information from an adjustment coefficient, a scale factor, the feature at the estimation time, and the feature at the reference time.
The claimed steps of measuring, obtaining, adaptively changing, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for estimation that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-2, 4, 6-14, 16, 18-20, and 31 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, obtaining, and estimating merely invoke a computer as a tool.
The data-gathering step (measuring) and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, obtaining, adaptively changing, and estimating.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to estimate bio-information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for measuring, obtaining, adaptively changing, and estimating. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: sensor and processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0062]-[0064] and [0136]-[0137]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. measuring, obtaining, adaptively changing, and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791